        Case 2:07-cr-00388-TJS Document 254 Filed 08/11/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :     CRIMINAL NO. 07-388-1
                                         :
      v.                                 :
                                         :
KENNETH THOMPSON a/ka                    :
KR a/k/a Ken Rock                        :

                                     ORDER

      NOW, this 11th day of August, 2021, upon consideration of the defendant’s

Emergency Motion to Request Compassionate Release (Document No. 244), the

government’s response, the defendant’s reply, and the government’s supplemental

response, it is ORDERED that the motion is DENIED.



                                             /s/ Timothy J. Savage
                                             TIMOTHY J. SAVAGE, J.
